                   1     Thomas P. Kelly III, SBN 230699
                         50 Old Courthouse Square, Suite 609
                   2     Santa Rosa, California, 95404-4926
                         Telephone : 707-545-8700
                   3     Facsimile : 707-542-3371
                         Email : tomkelly@sonic.net
                   4
                         Attorney for Debtors
                   5     James Arthur Thompson
                         Marylynne Ann Thompson
                   6
                   7
                   8                                  UNITED STATES BANKRUPTCY COURT
                   9                   NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA DIVISION
                10        In re:                                          Case Number :    19-10058
                11        JAMES ARTHUR THOMPSON                           Chapter 7
                          MARYLYNNE ANN THOMPSON
                12                                                        STATEMENT OF NO OPPOSITION
                                            Debtor.                       RECEIVED
                13
                          SSN : XXX-XX-2767                               Date :           April 27, 2020
                14        SSN : XXX-XX-1620                               Time :           2:30pm
                                                                          Judge :          Hon. Roger L. Efremsky
                15                                                        Court :          99 South E Street
                                                                                           Santa Rosa, California
                16                                                                         95404
                17
                18
                                   Debtors have received no opposition to the pending Motion for Contempt as to Creditor
                19
                         Mary Hess and Creditor’s attorney Sarah Phillips.
                20
                21        Dated: April 24, 2020
                22
                23
                24
                25
                26
                27
                28

Thomas P. Kelly III
50 Old Courthouse Sq.
Suite 609
Santa Rosa, California
95404-4926               Case: 19-10058        Doc# 39     Filed: 04/24/20 Entered: 04/24/20 10:17:25 Page 1 of 1
(707)545-8700            WITHDRAWAL OF DOCUMENT                      Page 1 of 1               IN RE THOMPSON 19-10058
